18-23538-rdd          Doc 2920      Filed 03/20/19 Entered 03/20/19 15:09:23                     Main Document
                                                 Pg 1 of 18


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                   Debtors.1                                     :      (Jointly Administered)
 ----------------------------------------------------------------x


                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON MARCH 21, 2019 AT 10:00 A.M.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920        Filed 03/20/19 Entered 03/20/19 15:09:23         Main Document
                                                   Pg 2 of 18


 Location of Hearing:            United States Bankruptcy Court for the Southern District of New York,
                                 before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                                 300 Quarropas Street, White Plains, New York 10601

 I.       UNCONTESTED MATTERS:

          1.        Motion of United States Trustee for Order Authorizing Appointment of
                    Independent Fee Examiner [ECF No. 1470]

                    Response Deadline: March 14, 2019 at 4:00 p.m.

                    Responses Filed:          None.

                    Related Documents: None.

                    Status: This matter is going forward on an uncontested basis. The parties will
                    submit a revised order to the Court.

          2.        Motion of Trustees of Estate of Bernice Pauahi Bishop to Compel Payment of
                    Post-Petition Rent and Related Lease Obligations Pursuant to 11 U.S.C. §§
                    105(a), 363(e), 365(d)(3) and 503(b)(1)(A) and to Pay all Subsequent Amounts
                    Owed on a Timely Basis [ECF No. 2414]

                    Response Deadline:        April 11, 2019 at 4:00 p.m.

                    Response Filed:

                                A.    Objection of Transform Holdco, LLC [ECF No. 2832]

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 pursuant to terms
                    reached by the parties and to be disclosed at the hearing on March 21, 2019. All
                    applicable response deadlines have been adjourned in accordance with the
                    Amended Case Management Order (ECF No. 405).

 II.       CONTESTED MATTERS:

          3.        Motion of Debtors for Order Shortening Notice with Respect to Motion of
                    Debtors for Order (A) Enforcing Asset Purchase Agreement and Automatic Stay
                    Against Transform Holdco LLC and (B) Compelling Turnover of Estate Property
                    [ECF No. 2798]

                    Response Deadline: March 18, 2019 at 4:00 p.m.

                    Responses Filed:          None.



                                                        2
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23         Main Document
                                                  Pg 3 of 18


                    Related Document:

                                A.   Debtors (I) Motion to (A) Enforce Asset Purchase Agreement and
                                     Automatic Stay Against Transform Holdco LLC and (B) Compel
                                     Turnover of Estate Property, and (II) Response to Transform
                                     Holdco LLCs Motion to Assign Matter to Mediation
                                     [ECF No. 2796]

                    Status: This matter is going forward on an uncontested basis.

          4.        Debtors’ (I) Motion to (A) Enforce Asset Purchase Agreement and Automatic
                    Stay Against Transform Holdco LLC and (B) Compel Turnover of Estate
                    Property, and (II) Response to Transform Holdco LLCs Motion to Assign Matter
                    to Mediation [ECF No. 2796]

                    Response Deadline: March 18, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Transform Holdco LLC’s Response [ECF No. 2864]

                                B.   Joinder of the Official Committee of Unsecured Creditors to
                                     Debtors Motion [ECF No. 2808]

                    Related Documents:

                                C.   Debtors’ Reply in Further Support of the Motion [ECF No. 2913]

                                D.   Declaration of Mohsin Y. Meghji in Support of Debtors’ Motion
                                     [ECF No. 2797]

                                E.   Supplemental Declaration of Mohsin Y. Meghji in Support of the
                                     Debtors’ Motion [ECF No. 2914]

                                F.   Declaration of Lewis J. Liman in Support of Transform Holdco
                                     LLC’s Response [ECF No. 2865]

                                G.   Declaration of Joseph Lanzkron in Support of Transform Holdco
                                     LLC’s [ECF No. 2867]

                                H.   Declaration of Andrew D. Hede in Support of Transform Holdco
                                     LLC’s Response [ECF No. 2868]

                                I.   Declaration of Terrence E. Rolecek in Support of Transform
                                     Holdco LLC’s Response to Debtors’ Motion [ECF No. 2915]

                                J.   Notice of Schedules to Asset Purchase Agreement [ECF No. 2450]


                                                      3
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23        Main Document
                                                  Pg 4 of 18



                                K.   Order (I) Approving the Asset Purchase Agreement Among Sellers
                                     and Buyer, (II) Authorizing the Sale of Certain of the Debtors'
                                     Assets Free and Clear of Liens, Claims, Interests and
                                     Encumbrances, (III) Authorizing the Assumption and Assignment
                                     of Certain Executory Contracts, and Leases in Connection
                                     Therewith (and) (IV) Granting Related Relief [ECF No. 2507]

                                L.   Notice of Filing Executed (I) Employee Lease Agreement, (II)
                                     Services Agreement, and (III) Amendment No. 1 to the Asset
                                     Purchase Agreement [ECF No. 2599]

                    Status: This matter is going forward on a contested basis.

          5.        Transform Holdco LLC’s Motion to Assign Matter to Mediation, with Notice of
                    Motion and Proposed Order [ECF No. 2766]

                    Response Deadline:      March 14, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Debtor’s Response to Transform Holdco LLC’s Motion to Assign
                                     Matter to Mediation [ECF No. 2796]

                                B.   Official Committee of Unsecured Creditors Response to Transform
                                     Holdco LLCs Motion to Assign Matter to Mediation [ECF No.
                                     2808]

                                C.   Response of Helen Andrews Inc., Mien Co., Ltd., Samil Solutions,
                                     Shanghai Fochier, Strong Progress Garment Factory Company
                                     LTD [ECF No. 2835]

                    Related Documents:

                                D.   Declaration of Katherine R. Lynch in Support of Transform
                                     Holdco LLC’s Motion [ECF No. 2767]

                                E.   Transform Holdco LLC’s Response [ECF No. 2864]

                                F.   Declaration of Lewis J. Liman in Support of Transform Holdco
                                     LLC’s Response [ECF No. 2865]

                                G.   Declaration of Joseph Lanzkron in Support of Transform Holdco
                                     LLC’s [ECF No. 2867]

                                H.   Declaration of Andrew D. Hede in Support of Transform Holdco
                                     LLC’s Response [ECF No. 2868]


                                                      4
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23         Main Document
                                                  Pg 5 of 18


                                I.   Declaration of Terrence E. Rolecek in Support of Transform
                                     Holdco LLC’s Response to Debtors’ Motion [ECF No. 2915]

                                J.   Debtors’ Reply in Further Support of the Motion [ECF No. 2913]

                                K.   Declaration of Mohsin Y. Meghji in Support of Debtors’ Motion
                                     [ECF No. 2797]

                                L.   Supplemental Declaration of Mohsin Y. Meghji in Support of the
                                     Debtors’ Motion [ECF No. 2914]

                                M.   Notice of Schedules to Asset Purchase Agreement [ECF No. 2450]

                                N.   Order (I) Approving the Asset Purchase Agreement Among Sellers
                                     and Buyer, (II) Authorizing the Sale of Certain of the Debtors’
                                     Assets Free and Clear of Liens, Claims, Interests and
                                     Encumbrances, (III) Authorizing the Assumption and Assignment
                                     of Certain Executory Contracts, and Leases in Connection
                                     Therewith (and) (IV) Granting Related Relief [ECF No. 2507]

                                O.   Notice of Filing Executed (I) Employee Lease Agreement, (II)
                                     Services Agreement, and (III) Amendment No. 1 to the Asset
                                     Purchase Agreement [ECF No. 2599]

                    Status: This matter is going forward on a contested basis.

          6.        Motion of Everlast World’s Boxing Headquarters Corp. Under Bankruptcy Code
                    Sections 365(d)(2) and 363(e) to Compel: (1) Assumption or Rejection of License
                    Agreement and (2) Payment of Administrative Claim as Adequate Protection
                    [ECF No. 2779]

                    Response Deadline: March 15, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Objection of Transform Holdco LLC [ECF No. 2832]

                                B.   Debtors’ Objection [ECF No. 2844]

                    Related Documents:

                                C.   Declaration of Margaret Kivett in Support of Everlast World’s
                                     Boxing Headquarters Corp.’s Motion [ECF No. 2780]

                                D.   Declaration of Ted Cohen in Support of Everlast World’s Boxing
                                     Headquarters Corp.’s Motion [ECF No. 2781]



                                                      5
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23        Main Document
                                                  Pg 6 of 18


                                E.   Omnibus Reply in Support of Motion of Everlast World’s boxing
                                     Headquarters Corp’s Motion [ECF No. 2884]

                    Status: The portion of the Motion that relates to compelling assumption or
                    rejection of the license agreement has been adjourned to April 18, 2019.

          7.        Notice of Rejection of Certain Unexpired Leases of Nonresidential Real Property
                    and Abandonment of Property in Connection Therewith [ECF No. 2695]

                    Response Deadline: March 8, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Steel 1111, LLC’s Limited Objection to Debtors’ Rejection of
                                     Lease for Store Number 1004 [ECF No. 2786]

                    Related Documents:

                                B.   Debtor’s Reply [ECF No. 2887]

                                C.   Order Approving the Rejection of Unexpired Leases of
                                     Nonresidential Real Property and Abandonment of Property in
                                     Connection Therewith [ECF No. 2805]

                    Status: This matter is going forward on a contested basis.

          8.        Motion of WC Independence Center LLC for Allowance of Administrative
                    Expense Claim Pursuant to 11 U.S.C. §365(d)(3) and Payment Thereof with
                    Exhibit A [ECF No. 2579]

                    Response Deadline:      March 15, 2019 at 11:59 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 2850]

                    Related Document:

                                B.   Declaration of Maryann Norwood in Support of WC Independence
                                     Center’s Motion [ECF No. 2878]

                    Status: This matter is going forward on a contested basis.




                                                      6
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23         Main Document
                                                  Pg 7 of 18


          9.        Motion of Santa Rosa Mall, LLC to Compel the Debtor to (i) Disclose Status of
                    Insurance Claim; (ii) Deposit any Insurance Proceed Into Separate Account to be
                    Used Exclusively to Repair the Insured Demised Premises; and (iii) Alternatively,
                    Find the Automatic Stay Inapplicable to the Insurance Proceeds [ECF No. 1240]

                    Response Deadline:      February 7, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 2512]

                    Related Document:

                                B.   Reply of Santa Rosa Mall, LLC [ECF No. 2828]

                    Status: This matter is going forward on a contested basis.

 IV.      ADJOURNED MATTERS:

          10.       Motion of Debtors for Entry of an Order Extending the Automatic Stay to Certain
                    Non-Debtor Parties [ECF No. 924]

                    Response Deadline:      December 13, 2018 at 4:00 p.m.

                    Responses Filed:

                                A.   Response of Sante Marcoccia [ECF No. 1194]

                                B.   Objection of Qazim B. Krasniqi [ECF No. 1187]

                                C.   Objections of Karen Smith [ECF Nos. 1298, 1335 and 1559]

                    Related Documents:

                                D.   Debtors’ Reply [ECF No. 1296]

                                E.   Debtors’ Reply to Smith Objection [ECF No. 1550]

                                F.   Order Extending the Automatic Stay to Certain Non-Debtor Parties
                                     [ECF No. 1528]

                                G.   Response in Support of Debtors’ Motion on behalf of Schindler
                                     Elevator Corporation [ECF No. 2475]

                                H.   Notice of Extension of the Automatic Stay to Supplemental Parties
                                     and Supplemental Actions [ECF No. 2754]



                                                      7
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920    Filed 03/20/19 Entered 03/20/19 15:09:23          Main Document
                                               Pg 8 of 18


                    Status: The Response of Sante Marcoccia [ECF No. 1194] has been adjourned to
                    a date to be determined. The Objections of Karen Smith [ECF No. 1335] and
                    Qazim B. Krasniqi [ECF No. 1187] have been adjourned to April 18, 2019.

          11.       Motion of Mario Aliano for Relief from the Automatic Stay to Allow Civil
                    Litigation on Appeal to Proceed [ECF No. 987]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          12.       Motion of XL Specialty Insurance Company for Relief from the Automatic Stay
                    [ECF No. 1123]

                    Response Deadline:    To be determined.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.
          13.       Motion of Charles Pugh for Relief from the Automatic Stay [ECF No. 1148]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          14.       Motion of Dell Financial Services L.L.C. for Relief from the Automatic Stay
                    [ECF No. 1221]

                    Response Deadline:    March 14, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.




                                                    8
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23        Main Document
                                                  Pg 9 of 18


          15.       Motion of Cupid Foundations, Inc. for Allowance of Section 503(b)(9)
                    Administrative Claim [ECF No. 1385]

                    Response Deadline:      To be determined.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.

          16.       Motion of LatentView Analytics to Compel Immediate Payment of Postpetition
                    Arrearages; Granting an Administrative Claim; and Compelling Debtors to
                    Assume or Reject Agreement [ECF No. 1349]

                    Response Deadline:      February 7, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 2481]

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          17.       Motion of Winners Industry Co., Ltd. for Allowance and Payment of
                    Administrative Expense Claims [ECF No. 1386]

                    Response Deadline:      March 14, 2019 at 11:59 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 2839]

                    Related Document:

                                B.   Reservation of Rights of Winners Industry Co. Ltd. [ECF No.
                                     2889]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          18.       Motion of Certain Utility Companies to Determine Adequate Assurance of
                    Payment Pursuant to Section 366(c) of the Bankruptcy Code [ECF No. 1395]

                    Response Deadline:      March 7, 2019 at 4:00 p.m.




                                                      9
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23         Main Document
                                                  Pg 10 of 18


                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 2451]

                    Related Documents:

                                B.   Reply of Certain Utility Companies To Debtors’ Objection [ECF
                                     No. 2830]

                                C.   Joinder of Jackson EMC [ECF No. 1533]

                                D.   Declaration of Sherry R. Ward on behalf of Virginia Electric and
                                     Power Company in Support of Motion [ECF No. 2433]

                                E.   Declaration of Wanda Shirley on behalf of Arizona Public Service
                                     Company in Support of Motion [ECF No. 2434]

                                F.   Declaration of Enobong Enyenihi on behalf of Consolidated
                                     Edison Company of New York, Inc. in Support of Motion [ECF
                                     No. 2436]

                                G.   Declaration of Karen Palmieri on behalf of Connecticut Light &
                                     Power Company, Eastern Massachusetts and NStar Electric
                                     Company, NStar Electric Company, Public Service Company of
                                     New Hampshire, Western Massachusetts, Yankee Gas Services
                                     Company in Support of Motion [ECF No. 2438]

                                H.   Declaration of Walt Larnerd on behalf of Jersey Central Power &
                                     Light Company, Metropolitan Edison Company, Monongahela
                                     Power Company, Ohio Edison Company, Pennsylvania Electric
                                     Company, Pennsylvania Power Company, Potomac Edison
                                     Company, The Cleveland Electric Illuminating Company, Toledo
                                     Edison Company, West Penn Power Company in Support of
                                     Motion [ECF No. 2440]

                                I.   Declaration of Lisa R. Holland on behalf of PECO Energy
                                     Company in Support of Motion [ECF No. 2441]

                                J.   Declaration of Aldo Rojas on behalf of Southern California Gas
                                     Company in Support of Motion [ECF No. 2442]

                                K.   Declaration of Marrissa Hinton on behalf of The Dominion East
                                     Ohio Gas Company in Support of Motion [ECF No. 2444]

                                L.   Declaration of Dwight C. Snowden on behalf of Public Service
                                     Company of Oklahoma, Appalachian Power Company, Indiana



                                                      10
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23          Main Document
                                                  Pg 11 of 18


                                     Michigan Power Company, Ohio Power Company in Support of
                                     Motion [ECF No. 2447]

                                M.   Declaration of Jennifer Davy on behalf of New York State Electric
                                     and Gas Corporation in Support of Motion [ECF No. 2458]

                                N.   Declaration of Emory L. Roberts Jr. on behalf of City of Ocala,
                                     Florida in Support of Motion [ECF No. 2459]

                                O.   Declaration of Louise Williams on behalf of Rochester Gas &
                                     Electric Corporation in Support of Motion [ECF No. 2460]

                                P.   Declaration of Dora Hargrove on behalf of Baltimore Gas and
                                     Electric Company in Support of Motion [ECF No. 2461]

                                Q.   Declaration of Carlandra Edwards on behalf of Commonwealth
                                     Edison Company in Support of Motion [ECF No. 2462]

                                R.   Declaration of Brent Cochran on behalf of Jackson EMC in
                                     Support of Motion [ECF No. 2463]

                                S.   Declaration of Stephanie Lemmond on behalf of Sacramento
                                     Municipal Utility District in Support of Motion [ECF No. 2467]

                                T.   Declaration of Jennifer Woehrle on behalf of Orange & Rockland
                                     Utilities in Support of Motion [ECF No. 2484]

                                U.   Declaration of Michael W. Franklin on behalf of The Potomac
                                     Electric Power Company in Support of Motion [ECF No. 2490]

                                V.   Declaration of Vincent Albanito on behalf of Public Service
                                     Electric and Gas Company in Support of Motion [ECF No. 2500]

                                W.   Declaration of Gerald Houck on behalf of Atlantic City Electric
                                     Company, Delmarva Power & Light Company in Support of
                                     Motion [ECF No. 2501]

                                X.   Declaration of Vicki Piazza on behalf of Boston Gas Company,
                                     Colonial Gas Company, KeySpan Energy Delivery Long Island,
                                     KeySpan Energy Delivery New York, Massachusetts Electric
                                     Company, Narragansett Electric Company, Niagara Mohawk
                                     Power Corporation in Support of Motion [ECF No. 2515]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.




                                                      11
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23        Main Document
                                                  Pg 12 of 18


          19.       Motion of Milton Manufacturing, LLC to Allow and Compel Payment of
                    Administrative Expense Claim Under 11 U.S.C. §503(b) for Craftsman Branded
                    Goods Delivered to the Debtor Postpetition [ECF No. 1477]

                    Response Deadline:     February 7, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 2481]

                    Related Document:

                                B.   Milton Manufacturing, LLC’s Reply [ECF No. 2561]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          20.       Motion of Milton Manufacturing, LLC to (I) Compel the Debtor to Assume or
                    Reject Purchase Orders Related to Craftsman Branded Goods Ordered by the
                    Debtor Being Warehoused in Taiwan, and (II) Grant Related Relief [ECF No.
                    1479]

                    Response Deadline:     February 7, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Debtors’ Objection [ECF No. 2481]

                    Related Document:

                                B.   Milton Manufacturing, LLC’s Reply [ECF No. 2561]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          21.       Motion of Apex Tool Group, LLC to Allow and Compel Immediate Payment of
                    Administrative Expense Claim Pursuant to 11 U.S.C. 503(b)(1)(a) and 11 U.S.C.
                    503(b)(9) [ECF No. 1491]

                    Response Deadline:     To be determined.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been adjourned to a date to be determined.




                                                    12
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920    Filed 03/20/19 Entered 03/20/19 15:09:23          Main Document
                                               Pg 13 of 18


          22.       Motion of Suzanne Mercado for Relief from the Automatic Stay [ECF No. 1568]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          23.       Motion of Perlene Haley for Relief from the Automatic Stay [ECF No. 1569]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          24.       Motion of Maria Gonzalez for Relief from the Automatic Stay [ECF No. 1586]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          25.       Motion of Jenny Yednak, Ronald Yednak for Relief from the Automatic Stay
                    [ECF No. 1754]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.




                                                    13
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920    Filed 03/20/19 Entered 03/20/19 15:09:23           Main Document
                                               Pg 14 of 18


          26.       Motion for Relief from the Automatic Stay to Permit Erica Natasha Moore to re-
                    file and prosecute her personal injury action (State Court Action) against Sears,
                    Roebuck and Co. (Sears) and Cleaning Services Group, CSG (CSG) in the
                    Superior Court of Lowndes County, State of Georgia of Neil Ackerman Erica
                    Natasha Moore [ECF No. 1777]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019.

          27.       Motion of Natalie Parker for Relief from the Automatic Stay [ECF No. 2188]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          28.       Motion of Toyota Industries Commercial Finance, Inc.for Relief from the
                    Automatic Stay [ECF No. 2637]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          29.       Motion of Tracee M. Britton for Relief from the Automatic Stay [ECF No. 2669]

                    Response Deadline:    April 11, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.




                                                    14
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23         Main Document
                                                  Pg 15 of 18


          30.       Motion of Antonio D. Roberts for Relief from the Automatic Stay
                    [ECF No. 2710]

                    Response Deadline:      April 11, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          31.       Notice of Intent to Conduct Store Closing Sales [ECF No. 1444]

                    Response Deadline:      April 11, 2019 at 4:00 p.m.

                    Responses Filed:

                                A.   Limited Objection of 1 Imeson Park Blvd, LLC [ECF No. 1502]

                                B.   Joinder in Limited Objection of 1 Imeson Park Blvd, LLC by 1055
                                     Hanover, LLC [ECF No. 2064]

                    Related Document:

                                C.   Final Order Approving (I) Procedures for Store Closing Sales and
                                     (II) Assumption of Liquidation Consulting Agreement [ECF
                                     No. 876]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          32.       Notice of Intent to Conduct Store Closing Sales [ECF No. 1720]

                    Response Deadline:      April 11, 2019 at 4:00 p.m.

                    Response Filed:

                                A.   Limited Objection of 1055 Hanover, LLC [ECF No. 2064]

                    Related Document:

                                B.   Final Order Approving (I) Procedures for Store Closing Sales and
                                     (II) Assumption of Liquidation Consulting Agreement [ECF
                                     No. 876]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.




                                                     15
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23          Main Document
                                                  Pg 16 of 18


          33.       Motion of Mauldin At Butler LLC for Payment of Administrative Expenses
                    Pursuant to 11 U.S.C. §503(a), 503 (b)(1)(A), and 507(a)(2) [ECF No. 2690]

                    Response Deadline:      April 11, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents: None.

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          34.       Motion of Debtors to Compel Turnover of Estate Property [ECF No. 2715]

                    Response Deadline: March 29, 2019 at 4:00 p.m.

                    Responses Filed:        None.

                    Related Documents:

                                A.   Declaration of Jessie B. Mishkin [ECF No. 2716]

                                B.   Declaration of Mohsin Y. Meghji [ECF No. 2717]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          35.       Motion of Kellermeyer Bergensons Services, LLC and Innovative Facility
                    Services for Entry of an Order (I) Compelling the Debtors to Immediately
                    Assume or Reject the Kellermeyer and Innovative Contracts and Pay Post-Petition
                    Amounts Due Under the Contracts, and (II) Granting Related Relief [ECF No.
                    2837]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

          36.       Motion of Luxottica Retail North America INC. for Entry of an Order (1)
                    Compelling Assumption or Rejection of Executory Contract; or in the Alternative,
                    (II) Granting Limited Relief From Stay [ECF No. 2876]

                    Status: This matter has been adjourned to April 18, 2019 at 10:00 a.m.

 IV.      RESOLVED MATTERS:

          37.       Motion of Wells Fargo Bank, National Association for Relief from the Automatic
                    Stay re: 241 Cooper Street Brooklyn NY 11207 [ECF No. 1439]

                    Response Deadline:      March 14, 2019 at 4:00 p.m.

                    Responses Filed:        None.


                                                     16
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920       Filed 03/20/19 Entered 03/20/19 15:09:23       Main Document
                                                  Pg 17 of 18



                    Related Documents: None.

                    Status: This matter has been resolved and a stipulation (ECF No. 2823) has been
                    submitted to the Court for approval.

          38.       Motion of Wells Fargo Bank, National Association for Relief from the Automatic
                    Stay re: 845 East 219th Street Bronx NY 10467 [ECF No. 1443]

                    Response Deadline:     March 14, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents:

                                A.   Letter Enclosing Memorandum of Law [ECF No. 1445]

                                B.   Letter Enclosing Memo of Law [ECF No. 1446]

                    Status: This matter has been resolved and a stipulation (ECF No. 2822) has been
                    submitted to the Court for approval.

          39.       Motion of Wells Fargo Bank, National Association for Relief from the Automatic
                    Stay re: 217 Morningstar Road Staten Island NY 10303 [ECF No. 1546]

                    Response Deadline:     March 14, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been resolved and a stipulation (ECF No. 2821) has been
                    submitted to the Court for approval.

          40.       Motion of Corrina Beth Kenwisher for Relief from the Automatic Stay [ECF No.
                    1834]

                    Response Deadline:     March 14, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter has been resolved and a stipulation (ECF No. 2691) has been
                    presented to the Court for approval.




                                                    17
 WEIL:\96952210\16\73217.0004
18-23538-rdd          Doc 2920    Filed 03/20/19 Entered 03/20/19 15:09:23          Main Document
                                               Pg 18 of 18


          41.       Motion of 233 S. Wacker, LLC for Relief from the Automatic Stay [ECF No.
                    2326]

                    Response Deadline:   March 14, 2019 at 4:00 p.m.

                    Responses Filed:     None.

                    Related Documents: None.

                    Status: This matter has been resolved and a stipulation (ECF No. 2849) has been
                    presented to the Court for approval.

          42.       Motion of Z.A. Sneedens Sons, Inc. for Relief from the Automatic Stay [ECF No.
                    2127]

                    Response Deadline:   March 14, 2019 at 4:00 p.m.

                    Responses Filed:     None.

                    Related Documents: None.

                    Status: This matter has been resolved and the motion will be withdrawn.


 Dated: March 20, 2019
        New York, New York
                                             /s/ Sunny Singh
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Jacqueline Marcus
                                             Garrett A. Fail
                                             Sunny Singh

                                             Attorneys for Debtors and
                                             Debtors in Possession




                                                   18
 WEIL:\96952210\16\73217.0004
